    Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 1 of 10 PAGEID #: 138




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

WILLIAM AULTMAN,

               Plaintiff,
                                                       Case No. 2:20-cv-3304

       vs.                                             Magistrate Judge Elizabeth P. Deavers


TIM SHOOP, et al.,

               Defendants.

                                     OPINION AND ORDER

       Plaintiff, a state inmate at the Chillicothe Correctional Institution (“CCI”), proceeding

through counsel, filed this prisoner civil rights action alleging a violation of his Eighth

Amendment rights under 42 U.S.C. § 1983 and state law. With the consent of the parties (ECF

No. 26), pursuant to 28 U.S.C. § 636(c), this matter is before the Court for consideration of

Defendant Warden Tim Shoop’s Second Motion to Dismiss. (ECF No. 33.) Plaintiff has filed a

Response (ECF No. 34) and Defendant Shoop has filed a Reply. (ECF No. 22.) For the

following reasons, the Motion to Dismiss is GRANTED.

                                       I.      BACKGROUND

       Plaintiff filed this action on June 29, 2020, asserting claims under 42 U.S.C. § 1983 and

state law against the State of Ohio, the Department of Rehabilitation and Correction.1 and Tim

Shoop, the Warden at CCI, in his individual and official capacities. In the original Complaint,

the primary relief sought was Plaintiff’s release from custody. Because a challenge to the fact or



1
 As the Court previously noted in its Opinion and Order dated February 11, 2021 (ECF No. 30),
while it appeared that Plaintiff intended to sue the State of Ohio, it was not entirely clear whether
Plaintiff also specifically intended to sue the ODRC.
  Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 2 of 10 PAGEID #: 139




duration of confinement should be brought as a petition for habeas corpus and is not the proper

subject of a civil rights action brought pursuant to § 1983, in the Initial Screen Report and

Recommendation issued on July 9, 2020, the Court recommended that Plaintiff’s § 1983 claim

be dismissed and that supplemental jurisdiction over Plaintiff’s state law claim not be exercised.

(ECF No. 7.) However, noting that Plaintiff also appeared to be requesting unspecified

injunctive or declaratory relief, the Court further recommended that Plaintiff be granted leave to

amend his complaint. (Id.) By Order dated July 27, 2020, the District Judge previously

assigned to this case overruled Plaintiff’s objections to the Report and Recommendation and

granted Plaintiff 21 days to amend. (ECF No. 9.)

       Plaintiff filed his Amended Complaint on August 17, 2020. (ECF No. 12.) All

Defendants filed a motion to dismiss on October 5, 2020. (ECF No. 20). By Opinion and Order

dated February 11, 2021 (ECF No. 30) the Court granted, in part, and denied, in part, the motion

to dismiss. The motion was granted as to all of Plaintiff’s claims against the State of Ohio and

the ODRC, and Plaintiff’s state law claims against Warden Shoop. Those claims were dismissed

without prejudice for lack of subject matter jurisdiction based on Eleventh Amendment

immunity. The motion to dismiss for insufficiency of process and insufficiency of service of

process under Rules 12(b)(4) and 12(b)(5) was granted to the extent that the Court ordered the

putative service of process on Warden Shoop quashed. The Court granted Plaintiff thirty days to

re-serve Defendant Shoop and file proof of service and explained that:

       Until Warden Shoop is properly served with the summons and complaint, this Court
       lacks personal jurisdiction over him and, therefore, cannot address the merits of the
       Motion to Dismiss on the basis of lack of personal jurisdiction under Rule 12(b)(2)
       or for failure to state a claim upon which relief can be granted under Rule 12(b)(6).
       Accordingly, Defendants’ Motion to Dismiss to the extent that it asserts lack of
       personal jurisdiction under Rule 12(b)(2) or the failure to state a claim upon which
       relief can be granted is DENIED without prejudice to refiling upon service on
       Warden Shoop.

                                                 2
   Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 3 of 10 PAGEID #: 140




(ECF No. 30 at 12.)

        On March 4, 2021, summons was returned executed as to Defendant Shoop reflecting

service on March 2, 2021. (ECF No. 32.) On March 23, 2021, Defendant Shoop filed his second

and current Motion to Dismiss.

        As noted, following the Court’s Opinion and Order dated February 11, 2021 (ECF No.

30), only Plaintiff’s § 1983 claim alleging a violation of his Eighth Amendment rights and

seeking injunctive and declaratory relief against Defendant Shoop in his official capacity remains

pending.

                                  II. STANDARD OF REVIEW

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a plaintiff

must satisfy the basic federal pleading requirements set forth in Federal Rule of Civil Procedure

8(a). Under Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes

legal and factual demands on the authors of complaints.” 16630 Southfield Ltd., P’ship v.

Flagstar Bank, F.S.B., 727 F.3d 502, 503 (6th Cir. 2013) (emphasis in original).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

        Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the



                                                   3
    Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 4 of 10 PAGEID #: 141




plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted).

      In considering whether a complaint fails to state a claim upon which relief can be granted,

the Court must “construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Ohio Police &

Fire Pension Fund v. Standard & Poor's Fin. Servs. LLC, 700 F.3d 829, 835 (6th Cir. 2012)

(quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). However, “the tenet that a

court must accept a complaint's allegations as true is inapplicable to threadbare recitals of a cause

of action's elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 663. Thus,

while a court is to afford plaintiff every inference, the pleading must still contain facts sufficient

to “provide a plausible basis for the claims in the complaint”; a recitation of facts intimating the

“mere possibility of misconduct” will not suffice. Flex Homes, Inc. v. Ritz–Craft Corp of Mich.,

Inc., 491 F. App’x 628, 632 (6th Cir. 2012); Iqbal, 556 U.S. at 679.

                                          III.    ANALYSIS

    Initially, the Court notes that Defendant Shoop’s current motion again relies, at least in part,

on Federal Rule of Civil Procedure 12(b)(4) and (5) and by extension Rule 12(b)(2) as grounds

for dismissal.2 The Court will address this matter only briefly. As currently framed, Defendant



2
 Defendant Shoop also seeks dismissal on the grounds of qualified immunity and Plaintiff’s
failure to exhaust. “’[I]mmunity only precludes claims for monetary damages against officials in
their individual capacities, and not claims for injunctive or declaratory relief.’” Bonds v. Daley,
No. 18-5666, 2019 WL 2647494, at *3 (6th Cir. May 17, 2019) (quoting Collyer v. Darling, 98
F.3d 211, 222 (6th Cir. 1996)); see also Rouse v. Washington, No. 20-CV-11409, 2021 WL
2434196, at *4 (E.D. Mich. June 15, 2021) (the personal defense of qualified immunity is
unavailable when only official capacity claims remain against named defendants.) Further, as
                                                   4
  Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 5 of 10 PAGEID #: 142




Shoop’s argument appears to be limited to challenging the nature of the summons served upon

him. As the Court understands it, Defendant Shoop contends, without citation to authority

beyond his interpretation of the language of Rule 4 itself, that process here is insufficient because

the summons served was a copy of the summons previously issued on September 9, 2020. (ECF

No. 33 at 6-7.) To be clear, Defendant Shoop is not contending that he did not receive a

summons or that the summons failed to comply in any way with the requirements of Rule

4(a)(1). Additionally, Defendant Shoop has not asserted any prejudice. Under the

circumstances of this case, the Court views Defendant Shoop’s argument as raising what can be

described only as an alleged technical error. In light of this fact, and Defendant Shoop’s failure

to cite any prejudice, the Court does not find that dismissal on this basis is warranted here. See

generally Rose v. Bersa, 327 F.R.D. 628, 633 (S.D. Ohio 2018) (explaining that, even assuming

defendant had received a summons that did not bear the Clerk’s signature, such an error would

be a non-prejudicial, technical defect, and under the facts of that case, would not warrant

dismissal). Moreover, to the extent that Defendant Shoop cites Rule 12(b)(5) (or by extension

Rule 12(b)(2)), he fails to set forth any serious argument challenging the sufficiency of service of

process beyond pointing out in a footnote that Plaintiff failed to “verify that the person serving

the summons and Complaint was over the age of eighteen and not a party to the case.” (ECF No.

33 at n.2). Absent a more well-developed argument on this issue, the Court cannot conclude that

Defendant Shoop has raised a sufficient basis for dismissal.



Plaintiff notes, “the PLRA exhaustion requirement is not jurisdictional” and therefore a court can
“dismiss plainly meritless claims without first addressing what may be a much more complex
question ... whether the prisoner did in fact properly exhaust available administrative remedies.”
Kramer v. Wilkinson, 302 F. App'x 396, 398 (6th Cir. 2008) (quoting Woodford v. Ngo, 548 U.S.
81, 101 (2006)).


                                                 5
   Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 6 of 10 PAGEID #: 143




        Having dispensed with these preliminary matters, the Court now considers whether

Plaintiff has alleged an ongoing violation of federal law as required for an award of prospective

relief. Simply stated, in the absence of an underlying constitutional violation, there can be no

official capacity liability. Mason v. Eddy, No. 1:18 CV 2968, 2019 WL 3766804, at *14 (N.D.

Ohio Aug. 9, 2019) (citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)); see also Ali

v. Betts, No. 1:18-CV-1201, 2018 WL 5839519, at *5 (W.D. Mich. Nov. 8, 2018) (in the absence

of allegations demonstrating constitutional violations, Plaintiff is not entitled to prospective

injunctive relief); Lyle v. George, No. 1:15-0063, 2017 WL 3633745, at *11 (M.D. Tenn. Aug. 7,

2017), report and recommendation adopted, No. 1:15-CV-00063, 2017 WL 3623744 (M.D.

Tenn. Aug. 23, 2017) (“There is no basis upon which Plaintiff would be entitled to injunctive

relief against Defendants without an underlying showing that he suffered a violation of his

constitutional rights.”).

        Plaintiff characterizes his claim as arising under the Eighth Amendment. This is

consistent with the body of law that has emerged in the wake of the COVID-19 pandemic. See,

e.g., McCrary v. DeWine, No. 1:20-CV-388, 2021 WL 320737, at *3–4 (S.D. Ohio Feb. 1,

2021), report and recommendation adopted, No. 1:20CV388, 2021 WL 1087465 (S.D. Ohio

Mar. 22, 2021) (citing Cameron v. Bouchard, 815 F. App'x 978, 984-85 (6th Cir. 2020 and

Blackburn v. Noble, No. 3:20-cv-46, ––– F.Supp.3d ––––, 2020 WL 4758358, at *5-6 (E.D. Ky.

Aug. 17, 2020)). As explained in McCrary:

        In Cameron, the Sixth Circuit reiterated the relevant standard as follows:

                Conditions-of-confinement claims are assessed under the
                “deliberate indifference” framework. See [Villegas v. Metro Gov't of
                Nashville, 709 F.3d 563, 568 (6th Cir. 2013)]. This framework
                requires plaintiffs to meet two requirements. The first is “objective[
                ],” and it requires the inmate to “show that he is incarcerated under
                conditions posing a substantial risk of serious harm.” Farmer [v.

                                                  6
   Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 7 of 10 PAGEID #: 144




               Brennan], 511 U.S. [825,] 833 [ (1994) ] (citing Helling v.
               McKinney, 509 U.S. 25, 35, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993)).
               The second is “subjective,” and it requires the inmate to “show that
               the official being sued subjectively perceived facts from which to
               infer substantial risk to the prisoner, that he did in fact draw the
               inference, and then disregarded that risk.” Comstock v. McCrary,
               273 F.3d 693, 703 (6th Cir. 2001) (citing Farmer, 511 U.S. at 837,
               114 S.Ct. 1970). The official must have a subjective “state of mind
               more blameworthy than negligence,” akin to criminal recklessness.
               Farmer, 511 U.S. at 835, 839–40, 114 S.Ct. 1970.

Id. (quoting Cameron, 815 F. App'x at 984). Further, applying this standard in the COVID-19

context, courts routinely have found that the objective component of a deliberate indifference

claim has been met. See Smith v. DeWine, 476 F.Supp.3d 635, 662 (S.D. Ohio 2020); Perez-

Perez v. Adducci, 459 F. Supp. 3d 918, 926–27 (E.D. Mich. 2020)). As explained by the Court

in Smith:

        This Court agrees with the other district courts across the country [that] have found
        COVID-19 to be an objectively intolerable risk of harm to prisoners when it enters
        a prison. “There is no doubt that infectious diseases generally and COVID-19
        specifically can pose a risk of serious and fatal harm to prison inmates.” Valentine
        v. Collier, 956 F.3d 797, 802 (5th Cir. 2020); see also Wilson v. Williams, 455
        F.Supp.3d 467, 478 (N.D. Ohio 2020) (finding petitioners obviously satisfied the
        objective requirement stating “[a]t this moment a deadly virus is spreading amongst
        [the prison] population and staff,” which can lead to pneumonia, diminished
        oxygen, organ failure, and death.); Money v. Pritzker, 453 F.Supp.3d [1130, 1131
        (N.D. Ill. 2020) (noting that that “nobody contests the serious risk that COVID-19
        poses to all inmates and prison staff, and even more to the most vulnerable
        inmates”); Wilson v. Williams, 961 F.3d 829, 842 (6th Cir. 2020) (finding a
        substantial risk of serious harm satisfying the objective element of the Eighth
        Amendment based on the conditions in an Ohio prison in light of COVID-19).

Id. at 662.

        Accordingly, whether Plaintiff has stated a viable Eighth Amendment claims turns on his

allegations directed to the subjective component. A review of Plaintiff’s limited allegations,

however, reveals that he has failed to set forth facts upon which the Court could rely to conclude

that the subjective prong is satisfied. For example, Plaintiff alleges that, given his age, he is in a



                                                  7
   Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 8 of 10 PAGEID #: 145




vulnerable group, that the housing at CCI includes “combo” cells or common areas, and that

social distancing is impossible. (ECF No. 12 at ¶¶ 7, 13, 14.) At the same time, however, other

allegations of the Amended Complaint indicate that at least some protective measures are in

place at CCI. For example, Plaintiff alleges that “[i]n Chillicothe where the Plaintiff is an

inmate, there have been three deaths from COVID-19, 66 currently positively confirmed COVID

19 cases, 69 inmates in isolation and eleven awaiting testing results for COVID-19 according to

the ODRC website August 17, 2020.” (Id. at ¶ 12.) These latter allegations affirmatively

indicate that both an active testing procedure and a protocol requiring isolation, either in

response to positive results or otherwise, has been instituted at CCI. Further, the intent of certain

other allegations is simply unclear. That is, Plaintiff notes that a masking order was in place in

Ohio (Id. at ¶ 8) but also states “the Governor had been easing these restrictions, [but] the

conditions in the State’s prisons have not been eased.” (Id. at ¶ 9.)

       Courts have found such generalized and conclusory allegations insufficient to state an

Eighth Amendment claim. For example, limitations imposed on social distancing as a result of

the reality of prison life have been found insufficient to rise to a deliberately indifferent

unreasonable failure to act. As courts have recognized, “the CDC's own guidance ‘presupposes

that some modification of its social-distancing recommendations will be necessary in

institutional settings.’” Blackburn v. Noble, 479 F.Supp.3d 531, 541 (E.D. Kent. 2020) (citing

Swain v. Junior, 958 F.3d 1081, 1089 (11th Cir. 2020)). Further,

       the fact that COVID-19 has spread among [ ] inmates does not establish ... the
       necessary state of mind to satisfy the subjective deliberate indifference prong as to
       the safety measures implemented to protect inmates from COVID-19. See Farmer,
       511 U.S. at 844, 114 S.Ct. 1970 (the fact that “the harm ultimately was not averted”
       does not demonstrate deliberate indifference); Wilson, 961 F.3d at 841 (finding
       “while the harm imposed by COVID-19 on inmates at Elkton ultimately [is] not
       averted, the BOP has responded reasonably to the risk and therefore has not been
       deliberately indifferent to the inmates’ Eighth Amendment rights,” noting evidence

                                                   8
    Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 9 of 10 PAGEID #: 146




       that the BOP took preventative measures, including screening for symptoms,
       educating staff and inmates about COVID-19, cancelling visitation, quarantining
       new inmates, implementing regular cleaning, providing disinfectant supplies,
       providing mask, and engaging in efforts to expand testing “demonstrate the
       opposite of a disregard of a serious health risk”) (internal quotations and citations
       omitted).

Id. at 541-542 (footnote omitted); see also McCrary v. DeWine, No. 1:20-CV-388, 2021 WL

320737, at *4 (S.D. Ohio Feb. 1, 2021) “(Plaintiffs’ general conclusory allegation that the prison

system is ill-equipped for social distancing or protecting inmates is insufficient to state a

claim.”). At the same time, courts have found the testing and isolation of inmates, actions

affirmatively alleged in the Amended Complaint to have been undertaken at CCI, to be

reasonable responses to the risks presented by COVID-19.3 Wilson, 961 F.3d at 841–42.

       Notably, Plaintiffs’ minimal allegations stand in direct contrast to those made in recent

cases where courts have allowed COVID-related Eighth Amendment official capacity claims to

survive either an initial screening or a motion to dismiss. For example, in Hudson v. CoreCivic,

No. 3:21-CV-00319, 2021 WL 2952944, at *1 (M.D. Tenn. July 14, 2021), the plaintiff alleged

the failure to quarantine new and symptomatic prisoners, failure to test symptomatic prisoners,

refusal to give prisoners masks or sanitation materials, understaffing, placing “quarantine cells in

close quarters with non-exposed prisoners,” and failure to train its employees “on how to safely

house inmates during the COVID-19 pandemic” and on the “structural integrity of the prison cell

security locks.” Id. Additionally, in Rouse v. Washington, No. 20-CV-11409, 2021 WL


3
 Further, although not directly relevant here, the Court notes that the coordinated response
between all of ODRC’s facilities instituted by the Director in response to COVID-19 has been
found to be reasonable. See, e.g., Jones v. DeWine, No. 2:20-CV-3301, 2021 WL 1056779, at *8
(S.D. Ohio Mar. 19, 2021). This response has included educating staff and inmates, tracking and
distributing PPE, implementing social distancing measures among staff and inmates, increasing
cleaning and sanitizing, screening visitors, staff, and inmates, cancelling visitation, quarantining
those with symptoms, and implementing other policies designed to prevent COVID-19's spread.
Id.

                                                  9
  Case: 2:20-cv-03304-EPD Doc #: 36 Filed: 08/17/21 Page: 10 of 10 PAGEID #: 147




2434196, at *8-10 (E.D. Mich. June 15, 2021) plaintiffs alleged the defendants’ failure to

provide them with regular access to hand soap, despite the fact that (i) Governor Gretchen

Whitmer's Executive Order 2020-29 regarding MDOC COVID-19 safety protocols called for

ensuring inmates’ access to soap and water sufficient for regular handwashing, (ii) the Centers

for Disease Control and Prevention's interim guidance on COVID-19 in correctional facilities

called for providing inmates with a supply of hand soap sufficient to allow frequent handwashing

and, (iii) MDOC's COVID-19 preparedness plan called for housing units to maintain an adequate

supply of cleaning supplies. As discussed, Plaintiff’s allegations are not of a similar nature but

confirm that reasonable protective measures have been undertaken.

       In sum, although Plaintiff disagrees with the sufficiency of the actions Defendant Shoop

has taken at CCI in response to COVID-19 and apparently wants more to be done, he has not

alleged facts sufficient to demonstrate an Eighth Amendment violation. Accordingly, Plaintiff’s

claims for injunctive and declaratory relief against Defendant Shoop in his official capacity are

DISMISSED in their entirety.

                                                IV.

       For the foregoing reasons, Defendant Shoop’s Second Motion to Dismiss (ECF No. 33) is

GRANTED. This case is DISMISSED. The Clerk is DIRECTED to enter FINAL

JUDGMENT in favor the of the Defendants.

       IT IS SO ORDERED.

                                                      /s/ Elizabeth A. Preston Deavers______
DATED: August 17, 2021                                ELIZABETH A. PRESTON DEAVERS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                10
